 

 

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

FILED
IN THE UNITED STATES DISTRIC]Y COURT Z
|

 

 

 

 

AMARILLO DIVISION OCT 15 2019
UNITED STATES OF AMERICA § CLERK we US. DISTRICT COURT
§ 55 Ae - a
Plaintiff, § Deputy ccs
§
Vv. § Criminal Action No. 2:18-CR-00074-Z-BR
§
TAMARIA RENEE BROWN (2) §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 27, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Tamaria Renee Brown filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Tamaria Renee Brown was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Tamaria Renee Brown; and
ADJUDGES Defendant Tamaria Renee Brown guilty of Count One of the Superseding Information in
violation of 18 U.S.C. § 1952(a)(3). Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED, October 15, 2019.

Hike

THEW J/KACSMARYK Y
ITED STATES DISTRICT JUDGE

 
